Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2017

The Court of Appeals hereby passes the following order:

A17A1909. JOE W. PETERSON v. DENNIS ZIMMERMAN et al.

      Inmate Joe W. Peterson filed a false imprisonment claim against 12 defendants,
including Dennis Zimmerman. On December 15, 2016, the trial court entered an order
dismissing Zimmerman and two other defendants. Peterson filed this direct appeal.
We lack jurisdiction for two reasons.
      First, because Peterson is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section 5-6-
35[,]” which requires that the party wishing to appeal file an application for
discretionary appeal.
      Second, it appears the case is not final as Peterson’s claims against the other
defendants remain pending in the trial court. “In a case involving multiple parties or
multiple claims, a decision adjudicating fewer than all the claims or the rights and
liabilities of less than all the parties is not a final judgment.” (Punctuation and
citation omitted.) Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). As the order Peterson seeks to appeal is not final, he was required
to comply with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b)
in order to appeal. See id.
    For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   07/14/2017
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.